DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al (2012/0229407) (herein “Harris”).	In regards to claims 1, 5 and 9, Harris teaches a touch-sensing system, comprising: at least one surface (See; p[0013], p[0036]); at least one exciter, wherein the exciter is coupled to the surface, and applies an excitation waveform to the surface (See; p[0027]-p[0028] for a vibration exciter which may apply a bending wave vibration); at least one sensor, wherein the sensor is coupled to the surface, and detects an emission waveform at the surface (See; p[0027], p[0080], p[0088] for sensing transducers which sense vibrational energy, particularly bending wave energy); at least one processor, wherein the at least one processor is coupled to: the at least one sensor (See; p[0079] for processor 26 connected to the array comprised of reciprocal transducers); and memory, wherein the memory comprises computer-executable instructions capable of causing the one or more processors to perform a process comprising (See; p[0061] for various memories): receiving a digital representation of the emission waveform as detected by the at least one sensor (See; p[0079]-p[0080] for processing the low frequency components of the sensed vibrational energy to determine touch location); determining the presence of a touch, location of a touch, or the amount of pressure of a touch at the surface based on the digital representation of the emission waveform (See; p[0009], p[0015], p[0018] for determining touch locations based on the vibrational energy); and outputting the presence of a touch, location of a touch, or the amount of pressure of a touch at the surface (See; p[0082]-p[0083] for outputting crisp and fuzzy data, indicative of touch events, to interested applications).	In regards to claims 2 and 6, Harris teaches the at least one exciter is a single exciter (See; p[0027]-p[0028]); the excitation waveform comprises a low-frequency waveform with even and odd harmonics (See; Figs. 4-10, p[0080], p[0092] and p[0098] for various detected frequencies from the vibration exciter which would include odd and even harmonics); the at least one sensor is a single sensor (See; p[0023], p[0030], p[0078] and p[0088]); and determining the presence of a touch, location of a touch, or the amount of pressure of a touch at the surface comprises: classifying the emission waveform based on amplitudes of the emission waveform using a classifier trained using machine learning (See; p[0014], p[0017], p[0059], p[0081] and p[0087] for using a neural network to recognize actions based on the vibration data).	In regards to claims 3 and 7, Harris teaches wherein: the machine learning comprises artificial neural network (See; p[0059], p[0081] and p[0087]); and training the classifier comprises: receiving an emission waveform associated with the surface without the presence of a touch (See; p[0017]-p[0018], p[0098], p[0105] and p[0107]); and a plurality of emission waveforms associated with the presence of a touch, location of a touch, or the amount of pressure of a touch at the surface (See; p[0017], p[0034], p[0080], p[0087] and p[0093]); extracting features of the emission waveforms associated with the presence of a touch, location of a touch, or the amount of pressure of a touch at the surface (See; p[0017]-p[0018], p[0082] and p[0108]); identifying a classifier model based on the features of the emission waveforms associated with the presence of a touch, location of a touch, or the amount of pressure of a touch at the surface (See; p[0081]-p[0082], p[0087] and p[0089]); and outputting a trained classifier (See; p[0081]-p[0083], p[0087] and p[0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (2012/0229407) (herein “Harris”) in view of SCHWARZ et al (2016/0085324) (herein “SCHWARZ”).	In regards to claims 4 and 8, Harris teaches wherein: the location of a touch is represented by position coordinates at the surface; or the excitation waveform comprises a frequency ranging from 100-200 Hz (See; Fig. 4, p[0080]-p[0081], p[0083] and p[0091]). Harris fails to explicitly teach the classifier comprises a nearest neighbor classifier.	However, SCHWARZ teaches the classifier comprises a nearest neighbor classifier (See; p[0035]-p[0037], p[0040] and p[0044] for using K-nearest neighbor algorithms in the classification engine). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the touch sensing of Harris with the touch sensory accuracy improvements of SCHWARZ for an increase in sensitivity in an intelligent touch sensing system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627